Title: To George Washington from David Forman, 7 September 1782
From: Forman, David
To: Washington, George


                  
                     Sir
                     Freehold 7th Sepr 1782
                  
                  I had the Honr to receive your Excly favr of the third Inst. yesterday—and am Exceedingly oblig’d by the notice your Excly has taken of my request relative to the unfortunate Capt. Huddy.
                  Tewsday Evening 3d of Sepr I had the Honour of communicateing to your Excly the Arrival of a Fleete on this Coast &c.  Immediately on forwarding the letter to Morris Town I mounted My Horse and that Night rode to Shrewsberry that I might be prepared to make my owen observation on them the Next Morning at Sunrising—I was by the fogg and Smoak of a fire from the pines that has Continued to burn with uncommon violance for more than three weeks past prevented from discovering evin the appearance of a ship Untill Ten oClock—I then discovered there rear Turning the point of the High Hills of Middle Town.
                  I Could not get any accts from the observation of the Inhabitants, they alledging that the Smoak from the Burning pines createed so greate a darkness the preceeding afternoon as to prevent them makeing any remarks—would my Health have permited should Immediately have gone to Middle Town High lands more particularly on acct the person Imployed to keep a look out on that Station had in consequence of a Citation been obliged the preceeding day to go to Trentown—I had proposed going from Shrewsberry to Mid. Town on Thursday Morning—but an Express from Mr Dumas D.Q. Mr Genl of the french Army dateed Freehold Wednesday after Noon recalled me to my owen House.
                  Thursday Morning I furnished an Escort of the Horse on duty in this County to attend the Q.Mr Genl to Middle town—on his return he Informed me that he had discovered Elevin Line of Battle Ships beateing in for Sandy Hook Bay—and particularly requested my mentioning his being here and his Jaunt to Middle Town together with his Most respectfull Compls. to yr Excly. 
                  Untill last Evening I have not been able to Collect any accts of the force of this Squadron that was Tolerably satisfactory to my self—I think my self now well assured that Adml Pigot commands this Squadron—Consisting of Twenty four sail of the Line—that they Convoyed a large fleete of merchantmen for Europe Clear of the Islands—that off the Havannah they Took several prises—that on this Coast the fleete divided—part Standing for Sandy Hook, and Adml Pigot with thirteen Sail of the line Stood for Boston Harbour—Which occasioned the Van of there fleete to make there appearance on Tewsday Morning to the Southward—and the Second Division to appear not untill Thursday after Noon from the Eastward.
                  Yesterday Afternoon there Whole Squadron (Except Four of the line which are gone up to New York) drew togither within the point of Sandy Hook forming a regular line from East to west about a mile in length—they Count 24 Sail of line Ships in this position and have Three Adml Flaggs a Vice Admls of the red, and Two rear amls—the Lyon of 64 Guns Adml Digbys ship is one of the Two at New York the others name I have not learned.  I have the Honr to be your Excly Most Obdt Humble Servt
                  
                     David Forman
                  
               